DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-6 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities:  “form” should be “from” [Line 3].  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over KIM SU HYANG (Hereafter, “Kim”) [KR 20190068872 A1].
In regards to claim 1, Kim discloses a system for quantitative analysis of educational activities of a child ([Title] method for analyzing activities of infants) comprising: (1) a communication module, that emits a magnetic signal with a unique identification (ID) and location data corresponding to a station at predetermined constant interval times, that is carried on a child working in various stations within an educational facility ([0028] Meanwhile, in the present invention, the infant visiting the amusement facility may be given an identification tag. At this time, the identification tag may be an identification tag such as a name tag, a bracelet, a necklace and a sticker, and an NFC, RFID, barcode. [0029] That is, in step S1, when the infant holds the above-described identification tag, when the infant enters or exits the play area, the tag recognizing device detects the tagging information of the identification tag held by the infant from the tag recognition device installed in the play area, It will be understood that information can be acquired. [0030] More specifically, the step S1 obtains the entrance time and the leaving time of the infant entering the play area from the tagging information of the identification tag held by the infant. [0075] According to one embodiment of the present invention, the play facility may comprise one or more pre-installed play areas.); (2) an intermediary module that classifies the magnetic signal received from said communication module by the unique identification (ID) and sends the classified magnetic signal to an analysis server ([0057] The tag recognition device 20 may be any device capable of recognizing the identification tag 30 possessed by the infant and may be used without limitation such as an NFC reader, an RFID reader, a barcode reader, and a Bluetooth reader, It can be a means for sensing and recognizing a signal. [0060] The access information obtaining unit 41 detects the tagging information of the identification tag 30 held by the infant from at least one tag recognition device 20 provided in at least one play area installed in the playground, As shown in FIG. 2. [0061] That is, the access information acquisition unit 41 can acquire the time when the infant's identification tag 30 has entered the play area and the time when it has exited, and obtain the infant's use time from the acquired time information. [0062] That is, it can be understood that the access information acquisition unit 41 is capable of performing all the functions performed in the step S1 of FIG. 2.); and (3) said analysis server for calculating time spent occupied in various stations corresponding to the location data for each unique identification (ID) from the magnetic signal received from said intermediary module, and generating quantitative statistical information from the occupancy of the child ([0030] More specifically, the step S1 obtains the entrance time and the leaving time of the infant entering the play area from the tagging information of the identification tag held by the infant, calculates the use time of the infant from the acquired time, The use time and frequency of use of the play area accessed by the infant can be obtained and utilized as data of the behavior analysis result of the infant. [0031] Meanwhile, after the execution of step S1, a behavior analysis result that generates the behavior analysis result of the infant using the infant's access time, the use time and the use frequency information of the installed one or more play areas acquired by the execution of the step S1 is generated Step S2 may be performed. [0032] At this time, in step S2, the behavior analysis result of the infant can be generated by accumulating at least one of the use time and the use time of the play area in and out of the infant. [0063] The behavior analysis result generating unit 42 generates a behavior analysis result of the infant using the access time, the use time and the use frequency information for the at least one play area of the obtained infant. [0064] At this time, the behavior analysis result of the infant can be obtained by accumulating at least one of the use time and the use frequency of the play area that the infant enters and exits from the access information of the infant's play area acquired by the access information obtaining unit 41, It can be understood that the analysis result is generated. [0065] That is, in one embodiment, the region where the infant has the maximum use time is extracted as the region having the highest concentration of the infant or the region where the infant has the highest interest and interest is selected as the region having the highest use frequency The analysis results can be generated.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the different embodiments of Kim to have more than one play area for the tracking of the infant in the facility [Official Notice]. The motivation behind this modification would have been to improve the reliability and validity of the behavioral analysis result [See Kim].

In regards to claim 2, the limitations of claim 1 have been addressed. Kim discloses wherein said communication module emits magnetic signals through any one of beacon, Near Field Communication (NFC), Zigbee or Bluetooth form at least one of a badge, necklace, watch, name tag, bracelet, anklet, and shoe ([0028] Meanwhile, in the present invention, the infant visiting the amusement facility may be given an identification tag. At this time, the identification tag may be an identification tag such as a name tag, a bracelet, a necklace and a sticker, and an NFC, RFID, barcode. [0058] The identification tag 30 may be an identification tag 30 including at least one of NFC, RFID, barcode, and Bluetooth compatible with the above-described tag recognition device 20. For example, A necklace, a sticker, or the like, and may be used as communication means for generating access information of the infant.).

In regards to claim 3, the limitations of claim 1 have been addressed. Kim discloses wherein said various stations are at least one stations of language & literature, mathematics/puzzles, science, art, role play, water/sand play, sculpture, blocks, music, woodworking and computer station ([0075] According to one embodiment of the present invention, the play facility may comprise one or more pre-installed play areas. [0076] For example, with reference to 100 in FIG. 3, a play area may have a play area separated into section A (110), section B (120), and section C (130). [0077] For example, section A (110) is a play area related to language, and section B (120) is a play area related to music. Area, section C (130) may be a play area associated with physical activity.).

In regards to claim 4, the limitations of claim 1 have been addressed. Kim discloses wherein said analysis server comprising: a sorting unit for matching the position data by analyzing the magnetic signal received from the intermediary module by the unique identification (ID) ([0023] An access information acquisition step S1 for acquiring access information of the infant can be performed by sensing the tagging information of the infant. [0030] More specifically, the step S1 obtains the entrance time and the leaving time of the infant entering the play area from the tagging information of the identification tag held by the infant, calculates the use time of the infant from the acquired time, The use time and frequency of use of the play area accessed by the infant can be obtained and utilized as data of the behavior analysis result of the infant. [0063] The behavior analysis result generating unit 42 generates a behavior analysis result of the infant using the access time, the use time and the use frequency information for the at least one play area of the obtained infant. [0064] At this time, the behavior analysis result of the infant can be obtained by accumulating at least one of the use time and the use frequency of the play area that the infant enters and exits from the access information of the infant's play area acquired by the access information obtaining unit 41, It can be understood that the analysis result is generated.); a computation unit for calculating numerical data for time of occupancy in one of the various stations from the corresponding position data and the time data ([0032] At this time, in step S2, the behavior analysis result of the infant can be generated by accumulating at least one of the use time and the use time of the play area in and out of the infant. [0033] In one embodiment, when the play area is provided with areas A, B, and C, and the infant uses the area A for 5 minutes, the area B for 5 minutes, and the area A for 15 minutes, The above-mentioned A-use time of the infant can be measured for 20 minutes, the use frequency can be measured twice, and the use time of the B-area can be measured once for 5 minutes.); and a quantitative analysis unit for generating quantitative statistical information based on the time of occupancy of the child in one of the various stations ([0031] Meanwhile, after the execution of step S1, a behavior analysis result that generates the behavior analysis result of the infant using the infant's access time, the use time and the use frequency information of the installed one or more play areas acquired by the execution of the step S1 is generated Step S2 may be performed. [0032] At this time, in step S2, the behavior analysis result of the infant can be generated by accumulating at least one of the use time and the use time of the play area in and out of the infant. [0064] At this time, the behavior analysis result of the infant can be obtained by accumulating at least one of the use time and the use frequency of the play area that the infant enters and exits from the access information of the infant's play area acquired by the access information obtaining unit 41, It can be understood that the analysis result is generated. [0065] That is, in one embodiment, the region where the infant has the maximum use time is extracted as the region having the highest concentration of the infant or the region where the infant has the highest interest and interest is selected as the region having the highest use frequency The analysis results can be generated. [0066] Accordingly, when the protector and the infant visit the playground, the behavioral analysis result according to the individual characteristics of the infant can be easily provided from the protector terminal based on the infant's access information using the play area. From the behavior analysis result, And acquiring information of a region in which curiosity is high, it is advantageously used as an index of customized education.).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of ZHANG et al. (Hereafter, “Zhang”) [US 2020/0193446 A1].
In regards to claim 5, the limitations of claim 1 have been addressed. Kim discloses further comprising: a recording module for capturing the image of the child taken in real time to transfer said image information tracked in time series to said intermediary module wherein said recording module is installed in plurality around the stations for the purpose of recognizing identification from the captured image of the child ([0012] In addition, according to an embodiment of the present invention, it is possible to acquire information of a play area used by a child based on the tagging information of the infant in the protector terminal, and to grasp the state of the infant in real time from the image photographing device installed in the play area It is effective. [0026] For example, the play area may be divided into play areas such as language, logic, science, art, physical activity, nature, and the like within the playground. In the play area described above, Apparatus, that is, a camera, for example, and can transmit the image data photographed in the play area to the server. [0027] That is, when the inquiry input of the image data stored in the server or transmitted in real time from the protector terminal is received, the protector can grasp the state of the infant in real time by reproducing the image data. [0049] In addition, according to an embodiment of the present invention, it is possible to acquire information of a play area used by a child based on the tagging information of the infant in the protector terminal, and to grasp the state of the infant in real time from the image photographing device installed in the play area It is effective. [0092] On the other hand, although not shown in FIG. 4, at least one image photographing device may be provided in the above-described play area, and a function of transmitting image data photographed in the play area from the image photographing device described above to the server Thereby enabling the guardian to grasp the state of the infant in real time.) 
Zhang discloses further comprising: a recording module for capturing the image of the child taken in real time to transfer said image information tracked in time series to said intermediary module wherein said recording module is installed in plurality around the stations for the purpose of recognizing identification from the captured image of the child by matching with previously identified image of the child ([Abstract] The specification discloses a system and a method for realizing identity identification based on a radio frequency identification technology. The system comprises: a radio frequency detector on the ground and configured to detect radio frequency tags and send, when a radio frequency tag is detected, information carried in the radio frequency tag to a controller; a camera configured to collect a face image and send the collected face image to the controller; and the controller, configured to: determine, according to the information, a first identification of a user corresponding to the radio frequency tag, determine, according to the face image, a second identification of the user, and control a turnstile to allow the user to pass through when the first identification of the user and the second identification of the user match.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim with the face image of the user being carried in the information of the tag and the imaging of the second face image as taught by Zhang in order to determine if the second face image is a match for the user in the first face image for the tag. The motivation behind this modification would have been for an implementation of the system and the method for realizing identity identification based on a radio frequency identification technology to be convenient, fast, and secure and for the user experience to be excellent [See Zhang].

In regards to claim 6, the limitations of claim 5 have been addressed. Kim fails to explicitly disclose wherein said image of the child is child's face image or iris image.
Zhang discloses wherein said image of the child is child's face image or iris image ([Abstract] face image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim with the face image of the user being carried in the information of the tag and the imaging of the second face image as taught by Zhang in order to determine if the second face image is a match for the user in the first face image for the tag. The motivation behind this modification would have been for an implementation of the system and the method for realizing identity identification based on a radio frequency identification technology to be convenient, fast, and secure and for the user experience to be excellent [See Zhang].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482